Exhibit 10.2

Execution Version

FIRST AMENDMENT

TO

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

among

REGENCY GAS SERVICES LP,

as Borrower,

REGENCY ENERGY PARTNERS LP

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

and

The Lenders Signatory Hereto

Dated as of February 18, 2014



--------------------------------------------------------------------------------

FIRST AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Sixth Amended and Restated Credit Agreement (this “First
Amendment”) dated as of February 18, 2014, is among Regency Gas Services LP, a
Delaware limited partnership (the “Borrower”), Regency Energy Partners LP, a
Delaware limited partnership (“Regency MLP”), the Subsidiary Guarantors, the
financial institutions or other entities party hereto as lenders (the “Lenders”)
and Wells Fargo Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”).

Recitals

A. The Borrower, Regency MLP, the Subsidiary Guarantors, the Lenders, the
Administrative Agent, the Collateral Agent and the other parties thereto are
parties to that certain Sixth Amended and Restated Credit Agreement dated as of
May 21, 2013 (as amended or otherwise modified prior to the date hereof, the
“Credit Agreement”), pursuant to which the lenders party thereto (collectively,
the “Existing Lenders”) have made certain credit available to and on behalf of
the Borrower.

B. On February 3, 2014, Regency HEP LLC, a Delaware limited liability company
and a wholly-owned subsidiary of Regency MLP (“Regency HEP”), acquired from
Hoover Energy Partners LP, a Delaware limited partnership (“Hoover”), all of the
membership interests in Hoover Energy Texas LLC, Hoover Energy Texas Crude LLC,
Hoover Pecos River Limited Partner LLC and Hoover Pecos River General Partner
LLC, all Texas limited liability companies, pursuant to that certain
Contribution Agreement dated as of December 22, 2013, among Regency HEP, Regency
MLP and Hoover, as amended by that certain Amendment No. 1 to Contribution
Agreement dated as of January 30, 2014.

C. PVR Partners, L.P., a Delaware limited partnership (“PVR MLP”), PVR GP, LLC,
a Delaware limited liability company and the general partner of PVR MLP, Regency
MLP, Regency GP LP, a Delaware limited partnership and the general partner of
Regency MLP, and RVP LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Regency MLP, have entered into that certain Agreement
and Plan of Merger dated as of October 9, 2013, as amended by that certain
Amendment No. 1 to Agreement and Plan of Merger dated as of November 7, 2013
(the “PVR Acquisition Agreement”), pursuant to which PVR MLP will be merged with
and into Regency MLP (the “PVR Acquisition”).

D. Eagle Rock Energy Partners, L.P., a Delaware limited partnership (“Eagle
Rock”), Regency MLP and Regal Midstream LLC, a Delaware limited liability
company and a wholly-owned subsidiary of Regency MLP (“Regal Midstream”), have
entered into that certain Contribution Agreement dated as of December 23, 2013
(the “Eagle Rock Acquisition Agreement” and together with the PVR Acquisition
Agreement, each, an “Acquisition Agreement” and collectively, the “Acquisition
Agreements”) pursuant to which Regal Midstream will acquire from Eagle Rock all
of the equity interests in Eagle Rock Marketing, LLC, Eagle Rock Pipeline GP,
LLC and Eagle Rock Gas Services, LLC, each a Delaware limited liability company,
and Eagle Rock Pipeline, L.P. and EROC Midstream Energy, L.P., each a Delaware
limited partnership.

E. The Borrower has requested, and the Lenders have agreed, to amend the Credit
Agreement to, among other things, (i) permit the incurrence of certain
indebtedness being acquired pursuant to the PVR Acquisition, (ii) permit the
add-back to Consolidated EBITDA of synergies to be realized in connection with
Permitted Acquisitions, (iii) increase the aggregate principal amount of the
Revolving Commitments from $1.2 billion to $1.5 billion, (iv) increase the
Swingline Commitment from $25 million to $50 million, (v) increase the amount of
the Incremental Revolving Commitment from $300 million to $500 million,
(vi) amend the mortgage requirements with respect to Pipelines and
(vii) increase the thresholds for cross-defaults and judgment defaults from $10
million to $50 million.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all section references in this First Amendment refer to the Credit Agreement.



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement

2.1 Amendments to Section 1.01 (Defined Terms).

(a) Clause (e) of the definition of “Consolidated EBITDA” is hereby amended in
its entirety to read as follows:

“(e) costs and expenses directly incurred, and synergies to be realized, in
connection with (i) any Permitted Acquisition as reasonably agreed to by the
Administrative Agent and (ii) the Southern Union Acquisition; provided that, the
add-back of synergies to be realized in connection with any Permitted
Acquisition shall not exceed an amount equal to fifteen percent (15%) of the
Consolidated EBITDA attributable to such Permitted Acquisition,”

(b) The following definitions contained in Section 1.01 are hereby amended in
their entirety to read as follows:

“Revolving Commitment” shall mean, with respect to each Lender, the total
aggregate commitment of such Lender to make Revolving Loans pursuant to
Section 2.01 and to acquire participations in Letters of Credit and Swingline
Loans pursuant to Section 2.17 and Section 2.16, respectively, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07,
(b) reduced or increased (with such Lender’s consent) from time to time
(i) pursuant to Section 2.18 and (ii) pursuant to assignments by or to such
Lender pursuant to Section 10.04, (c) terminated pursuant to Section 2.07, or
(d) terminated pursuant to Section 8.01. The initial amount of each Lender’s
Revolving Commitment is set forth on Annex I, or in the Increase Joinder or the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The aggregate principal amount of the
Revolving Commitments on the First Amendment Effective Date is $1,500,000,000.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.16, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.16. The amount of the Swingline Commitment
shall be $50.0 million, but in no event shall exceed the Revolving Commitment.

(c) The following new definitions are hereby added to Section 1.01 in
alphabetical order:

“First Amendment” shall mean that certain First Amendment to Sixth Amended and
Restated Credit Agreement dated as of February 18, 2014, among the Borrower, the
Guarantors, the Lenders, the Administrative Agent and the Collateral Agent.

“First Amendment Effective Date” has the meaning set forth in the First
Amendment.

“PVR Acquisition” shall mean the merger of PVR MLP with and into Regency MLP,
pursuant to and in accordance with the PVR Acquisition Agreement, with no
amendments or modifications thereto, or waiver of any provisions thereof, which
would be adverse to the interests of the Lenders.

“PVR Acquisition Agreement” shall mean that certain Agreement and Plan of Merger
dated as of October 9, 2013, among PVR MLP, PVR GP, LLC, a Delaware limited
liability company and the general partner of PVR MLP, Regency MLP, Regency GP
LP, a Delaware limited partnership and the general partner of Regency MLP, and
RVP LLC, a Delaware limited liability company and a wholly-owned subsidiary of
Regency MLP, as amended by that certain Amendment No. 1 to Agreement and Plan of
Merger dated as of November 7, 2013.

“PVR MLP” shall mean PVR Partners, L.P., a Delaware limited partnership.

 

First Amendment

Page - 2



--------------------------------------------------------------------------------

2.2 Amendment to Section 2.16(a) (Swingline Commitment). Clause (a)(i) of
Section 2.16 is hereby amended by replacing the reference to “$25.0 million”
therein with “$50.0 million”.

2.3 Amendment to Section 2.18(a) (Increase in Commitments). Clause (a) of
Section 2.18 is hereby amended by replacing the reference to “$300.0 million”
therein with “$500 million”.

2.4 Amendment to Section 5.02.

 

  (a) The preamble to Section 5.02 is hereby amended in its entirety to read as
follows:

“Furnish to the Administrative Agent and each Lender written notice of the
following promptly (and, in any event, in the case of notices delivered pursuant
to clause (a), (b), (c) and (d) below, within five Business Days of knowledge
thereof):”

 

  (b) Section 5.02(c) is hereby amended to delete the “and” after the semicolon.

 

  (c) Section 5.02(d) is hereby amended by replacing the “.” at the end thereof
with “; and”.

 

  (d) A new clause (e) is hereby added to Section 5.02 to read in its entirety
as follows:

“(e) (i) the (A) acquisition, or (B) Commercial Operation Date, in each case, of
a Pipeline that is required to be mortgaged pursuant to Section 5.10(d),
(ii) the acquisition of any Real Property that is required to be mortgaged
pursuant to Section 5.10(c) and (iii) the construction or acquisition of any
Building or Manufactured (Mobile) Home on any Mortgaged Property that is
required to be mortgaged pursuant to Section 5.10(e), in each case, within 30
days of the acquisition (or, in the case of clause (i)(B) above, the Commercial
Operation Date, or in the case of clause (iii) above, the acquisition or
construction) thereof.”

2.5 Amendment to Section 5.10(d). The first sentence of Section 5.10(d) if
hereby amended and restated in its entirety to read as follows:

“Prior to the Investment Grade Date, promptly grant to the Collateral Agent,
within 60 days (or such later date as agreed to by the Collateral Agent in its
sole discretion) of (i) the acquisition of a Pipeline by a Loan Party to the
extent that such Pipeline, the Pipeline ROWs for such Pipeline system and the
real property that is part of such Pipeline system have an aggregate purchase
price which equals or exceeds $25.0 million and (ii) the Commercial Operation
Date of a Pipeline to the extent the aggregate capital cost of such Pipeline,
the Pipeline ROWs for such Pipeline system and the real property that is part of
such Pipeline system have an aggregate capital cost (inclusive of acquisition
and capital costs expended prior to the acquisition thereof, if applicable)
equal to or exceeding $25 million, a security interest in such Pipeline (to be
perfected by a transmitting utility UCC financing statement) and a Mortgage on
the Pipeline, the Pipeline ROWs for such Pipeline and all real property that is
part of such Pipeline system and that is owned in fee by a Loan Party, in each
case, as additional security for the Secured Obligations.”

2.6 Amendment to Section 6.01 (Indebtedness). Clause (a) of Section 6.01 is
hereby amended by (a) deleting the “and” after clause (xiv), (b) deleting the
“.” after clause (xv) and replacing it with “; and” and (c) inserting the
following as new clause (xvi): “(xvi) concurrently with and after the
consummation of the PVR Acquisition, Indebtedness of Penn Virginia Resource
Partners, L.P. and Penn Virginia Resource Finance Corporation pursuant to that
certain Indenture dated as of April 27, 2010, among Penn Virginia Resource
Partners, L.P., Penn Virginia Resource Finance Corporation and Wells Fargo Bank,
National Association, as Trustee, as supplemented by the First Supplemental
Indenture dated as of April 27, 2010 and the Third Supplemental Indenture dated
as of May 17, 2012.”

 

First Amendment

Page - 3



--------------------------------------------------------------------------------

2.7 Amendments to Section 8.01 (Events of Default).

(a) Clause (e) of Section 8.01 is hereby amended in its entirety to read as
follows:

“(e) default shall be made in the due observance or performance by any Loan
Party of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of 30
days after (i) in the case of a default under Section 5.02(e), the occurrence of
such default and (ii) in the case of a default under any other any other
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) or clause (e)(i) immediately
above) written notice thereof from the Administrative Agent or any Lender to
Borrower;”

(b) Clause (f) of Section 8.01 is hereby amended by replacing the reference to
“$10.0 million” therein with “$50.0 million”.

(c) Clause (i) of Section 8.01 is hereby amended by replacing the reference to
“$10.0 million” therein with “$50.0 million”.

2.8 Amendment to Section 6.14 (Limitation on Operating Subsidiaries).
Section 6.14 is hereby amended and restated in its entirety to read as follows:

“Regency MLP will not create another operating Subsidiary other than Borrower or
a Restricted Subsidiary of Borrower; provided, that, for the avoidance of doubt,
the Borrower shall be permitted to create operating Subsidiaries in accordance
with the terms of this Agreement.”

2.9 Annex I (Revolving Commitments and Pro Rata Percentages). The Revolving
Commitment and the Pro Rata Percentage of each Lender shall be as set forth on
Annex I attached hereto, which Annex I supersedes and replaces Annex I to the
Credit Agreement.

Section 3. Aggregate Revolving Commitments; Assignment. The aggregate Revolving
Commitments shall be increased by $300 million to $1.5 billion. The Borrower and
the Lenders hereby agree and acknowledge that the Revolving Commitment of each
Lender shall be as more particularly set forth on Annex I attached hereto. In
connection herewith:

(a) For an agreed consideration, each Existing Lender hereby irrevocably sells,
assigns, transfers and conveys, and each Lender (severally and not jointly)
hereby irrevocably purchases all of such Existing Lender’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto (including all Loans
outstanding thereunder and all rights and obligations of such Existing Lender
under the Credit Agreement) and, to the extent permitted to be assigned under
applicable law, all claims suits, causes of action and any other right of such
Existing Lender against any person, whether known or unknown, arising under or
in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the forgoing (including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned by such Existing Lender), such that, after giving effect thereto, the
Lenders shall hold Loans in an aggregate outstanding principal amount equal to
the amount set forth opposite the name of each such Lender on Annex I attached
hereto.

(b) The foregoing assignments, transfers and conveyances are without recourse to
the Existing Lenders and without any warranties whatsoever by the Existing
Lenders other than as set forth in clause (c) below or by the Administrative
Agent.

(c) Each Existing Lender represents and warrants to the Administrative Agent and
each Lender that (i) it is the legal and beneficial owner of the Loans and other
rights and obligations assigned hereunder, free and clear of

 

First Amendment

Page - 4



--------------------------------------------------------------------------------

any adverse claim, (ii) it has the power and authority and the legal right to
make, deliver and perform, and has taken all necessary action, to authorize the
execution, delivery and performance of this assignment and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
assignment, and no consent or authorization of, filing with, or other act by or
in respect of any Governmental Authority, is required in connection herewith or
therewith, and (iii) this First Amendment constitutes the legal, valid and
binding obligation of such Existing Lender. Each Lender (severally and not
jointly) represents and warrants to the Administrative Agent, and each other
Lender that (x) it has the power and authority and the legal right to make,
deliver and perform, and has taken all necessary action, to authorize the
execution, delivery and performance of this First Amendment and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
First Amendment, and no consent or authorization of, filing with, or other act
by or in respect of any Governmental Authority, is required in connection
herewith or therewith and (y) this First Amendment constitutes the legal, valid
and binding obligation of such Lender. The Administrative Agent makes no
representation or warranty to any Lender or assumes any responsibility to any
Lender, and no Lender makes any representation or warranty to any other Lender
or assumes any responsibility to any other Lender, in each case, with respect to
the financial condition of Borrower or any of its Affiliates or the performance
by Borrower or any of its Affiliates of their respective obligations under the
Loan Documents or assumes any responsibility with respect to any statements,
warranties or representations made by Borrower or any of its Affiliates under or
in connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document other
than as expressly set forth above.

(d) The Lenders hereby waive any requirements for notice of prepayment and the
payment of any related prepayment penalties, any amounts payable pursuant to
Section 2.12, minimum amounts of prepayments of Loans, ratable reductions of the
commitments of the Lenders and ratable payments on account of the principal or
interest of any Loan to the extent such prepayment, reductions or payments are
otherwise required pursuant thereto.

(e) The Lenders hereby confirm that, from and after the First Amendment
Effective Date, all participations of the Lenders in respect of Letters of
Credit and Swingline Loans outstanding under the Credit Agreement shall be
reallocated to the Lenders so that the proportion of the Lenders’ outstanding
Letters of Credit and Swingline Loans shall be in proportion to their respective
Pro Rata Percentages.

Section 4. Conditions Precedent. This First Amendment shall be effective upon
the date of the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 4, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance (or waived in accordance with Section 10.02) (the “First Amendment
Effective Date”):

4.1 First Amendment. The Administrative Agent shall have received from each
Lender, each Guarantor and the Borrower, counterparts (in such number as may be
requested by the Administrative Agent) of this First Amendment signed on behalf
of such Person.

4.2 Notes. The Administrative Agent and each Lender shall have received duly
executed Notes payable to each Lender that has requested a Note in a principal
amount equal to its Revolving Commitment, dated as of the First Amendment
Effective Date.

4.3 Amendment to Security Agreement. The Collateral Agent shall have received
from each party thereto duly executed counterparts (in such number as may be
requested by the Collateral Agent) of the First Amendment to Security Agreement
dated as of the First Amendment Effective Date.

4.4 Opinion. The Administrative Agent shall have received a legal opinion, in
form and substance reasonably satisfactory to the Administrative Agent, from
each of Sidley Austin LLP, counsel to Borrower and Guarantors, and Liskow &
Lewis, special Louisiana counsel to Gulf States Transmission LLC.

4.5 Acquisition Agreements. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying that attached
thereto are: (a) a true and complete executed copy of each Acquisition Agreement
and (b) such other related documents and information as the Administrative Agent
shall have reasonably requested.

 

First Amendment

Page - 5



--------------------------------------------------------------------------------

4.6 Third Party Consents. The Borrower shall have obtained all consents,
exemptions, authorizations, approvals, registrations or filings with, or any
other action by, any Governmental Authority or any other third person required
to consummate the transactions contemplated by this First Amendment, each of
which shall be in full force and effect as of the First Amendment Effective
Date.

4.7 Authorization. The Administrative Agent shall have received such
certificates of resolutions or other actions, incumbency certificates and/or
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer authorized to act as a Responsible Officer in
connection with this First Amendment and the other Loan Documents to which such
Loan Party is a party.

4.8 Organization/Good Standing. The Administrative Agent shall have received
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in its jurisdiction of incorporation or formation and each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification.

4.9 Fees and Other Expenses. The Administrative Agent, Wells Fargo Securities,
LLC, as lead arranger and bookrunner, and the Lenders shall have received all
applicable fees and amounts due and payable on or prior to the First Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (including, without limitation, the reasonable fees and expenses of
Vinson & Elkins LLP, counsel to the Administrative Agent and the Collateral
Agent, to the extent previously invoiced to the Borrower).

4.10 Litigation. There shall be no action, suit or other proceeding seeking to
enjoin or prevent the execution and delivery of the First Amendment or the
transactions contemplated hereby.

4.11 Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the First Amendment Effective Date and signed by a
Responsible Officer of the Borrower, confirming compliance with the conditions
precedent set forth in this Section 4 (other than conditions the satisfaction of
which is subject to the determination of the Administrative Agent, the
Collateral Agent or the other Lenders).

4.12 No Default. No Default or Event of Default shall have occurred and be
continuing as of the First Amendment Effective Date.

4.13 Miscellaneous. The Administrative Agent shall have received such other
assurances, certificates, instruments, or documents as the Administrative Agent
reasonably may require.

The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted by Section 10.02. Such declaration shall be final, conclusive and
binding upon all parties to this First Amendment for all purposes.

Section 5. Post-Closing Conditions. Within 60 days following the First Amendment
Effective Date (or such later date as may be agreed to by the Administrative
Agent in its sole discretion), the Collateral Agent shall have received the
following with respect to the real property subject to a Mortgage as of the
First Amendment Effective Date (the “Existing Mortgaged Property”): (a) to the
extent requested by the Collateral Agent, an amendment to each existing Mortgage
(each a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party, and in form for recording in the recording office where such
existing Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable Law, in each case in form and substance
reasonably satisfactory to the Collateral Agent, (b) with respect to each
Mortgage Amendment, to the extent requested by the Collateral Agent, opinions of
local counsel or such other special counsel to the Loan Parties, which opinions
(i) shall be addressed to the Collateral Agent and each of the Lenders,
(ii) shall cover the due authorization, execution, delivery and

 

First Amendment

Page - 6



--------------------------------------------------------------------------------

enforceability of the respective Mortgage as amended by the Mortgage Amendment
and such other matters incident to the transactions contemplated herein as
Administrative Agent may reasonably request and (iii) shall be in form and
substance reasonably satisfactory to the Collateral Agent and (c) such other
certificates, documents and information in connection with the foregoing as are
reasonably requested by the Lenders. Subject to the rights of the Administrative
Agent, the Collateral Agent and the Lenders under Section 5.11, the Mortgages
delivered on the New Mortgaged Property shall be all of the Mortgages required
with respect to such property.

Section 6. Ratification and Affirmation; Representations and Warranties; Etc.
Each Loan Party hereby (a) acknowledges the terms of this First Amendment;
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect as
expressly amended hereby; and (c) represents and warrants to the Lenders that,
as of the date hereof, after giving effect to the terms of this First Amendment:
(i) all of the representations and warranties contained in each Loan Document to
which such Loan Party is a party are true and correct in all material respects
as though made on and as of the First Amendment Effective Date except to the
extent that any such representations and warranties are qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case such
representations and warranties shall be true and correct in all respects (after
giving effect to any such qualification); provided, that if any such
representations and warranties specifically refer to an earlier date, such
representations and warranties were true and correct in all material respects as
of such earlier date (except to the extent that any such representations and
warranties are qualified as to “materiality,” “Material Adverse Effect” or
similar language, in which case such representations and warranties were true
and correct in all respects (after giving effect to any such qualification) as
of such earlier date) and (ii) no Default or Event of Default has occurred and
is continuing. Without limiting the generality of the foregoing, the Loan
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Secured Obligations, as amended by this First
Amendment and the First Amendment to Amended and Restated Security Agreement
dated as of even date herewith, among the Loan Parties and the Collateral Agent.

Section 7. Miscellaneous.

7.1 Confirmation. The provisions of the Credit Agreement (as amended by this
First Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this First Amendment. This First Amendment
shall constitute a Loan Document, as such term is defined in the Credit
Agreement.

7.2 No Waiver. Except as expressly set forth herein, nothing contained in this
First Amendment shall directly or indirectly in any way whatsoever either:
(a) impair, prejudice or otherwise adversely affect the Administrative Agent’s,
Collateral Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents, (b) amend or alter
any provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, (c) constitute any course of dealing or other basis for
altering any obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent, the Collateral Agent or the Lenders under the Credit
Agreement, the other Loan Documents, or any other contract or instrument or
(d) operate as a waiver of any right, privilege or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents. Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.

7.3 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

7.4 Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.

 

First Amendment

Page - 7



--------------------------------------------------------------------------------

7.5 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and reasonable expenses incurred in connection with this First Amendment,
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable and
documented fees and disbursements of counsel to the Administrative Agent.

7.6 Severability. Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.7 No Oral Agreement. THIS WRITTEN FIRST AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

7.8 Governing Law. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

First Amendment

Page - 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the date first written above.

 

REGENCY GAS SERVICES LP, as Borrower By:   Regency OLP GP LLC, its General
Partner By:  

/s/ Michael J. Bradley

Name:   Michael J. Bradley Title:   President REGENCY ENERGY PARTNERS LP, as
Guarantor By:   Regency GP LP, its General Partner By:   Regency GP LLC, its
General Partner By:  

/s/ Michael J. Bradley

Name:   Michael J. Bradley Title:   President and Chief Executive Officer CDM
RESOURCE MANAGEMENT LLC FRONTSTREET HUGOTON LLC GULF STATES TRANSMISSION LLC
REGAL MIDSTREAM LLC REGENCY FIELD SERVICES LLC REGENCY GAS UTILITY LLC REGENCY
HAYNESVILLE INTRASTATE GAS LLC REGENCY HEP LLC REGENCY LIQUIDS PIPELINE LLC
REGENCY MIDCONTINENT EXPRESS LLC REGENCY MIDSTREAM LLC REGENCY RANCH JV LLC
REGENCY TEXAS PIPELINE LLC RGP MARKETING LLC RGU WEST LLC WGP-KHC, LLC   By:  
FrontStreet Hugoton LLC, its Sole Member, as Subsidiary Guarantors By:   Regency
Gas Services LP, its Sole Member By:   Regency OLP GP LLC, its General Partner
By:  

/s/ Michael J. Bradley

Name:   Michael J. Bradley Title:   President PUEBLO MIDSTREAM GAS CORPORATION
PUEBLO HOLDINGS, INC. RGP WESTEX GATHERING INC. WEST TEXAS GATHERING COMPANY, as
Subsidiary Guarantors By:  

/s/ Michael J. Bradley

Name:   Michael J. Bradley Title:   President

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, a Lender and Swingline Lender By:  

/s/ Larry Robinson

Name:   Larry Robinson Title:   Director BANK OF AMERICA, N.A., as a Lender By:
 

/s/ Kate Czepiel

Name:   Kate Czepiel Title:   Assistant Vice President THE ROYAL BANK OF
SCOTLAND plc, as a Lender By:  

/s/ Brian Smith

Name:   Brian Smith Title:   Authorised Signatory JPMORGAN CHASE BANK, N.A., as
a Lender By:  

/s/ Stephanie Balette

Name:   Stephanie Balette Title:   Authorized Officer BARCLAYS BANK PLC, as a
Lender By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President CITIBANK, N.A., as a Lender By:  

/s/ Peter Kardos

Name:   Peter Kardos Title:   Vice President CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender By:  

/s/ Michael Spaight

Name:   Michael Spaight Title:   Authorized Signatory By:  

/s/ Jean-Marc Vauclair

Name:   Jean-Marc Vauclair Title:   Authorized Signatory SUNTRUST BANK, as a
Lender By:  

/s/ Chulley Bogle

Name:   Chulley Bogle Title:   Vice President

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

NATIXIS NEW YORK BRANCH, as a Lender By:  

/s/ Stuart Murray

Name:   Stuart Murray Title:   Managing Director By:  

/s/ Louis P. Laville III

Name:   Louis P. Laville III Title:   Managing Director ROYAL BANK OF CANADA, as
a Lender By:  

/s/ Mark LumpKin, Jr.

Name:   Mark LumpKin, Jr. Title:   Authorized Signatory COMPASS BANK, as a
Lender By:  

/s/ Umar Hassan

Name:   Umar Hassan Title:   Vice President COMERICA BANK, as a Lender By:  

/s/ Brandon M. White

Name:   Brandon M. White Title:   Assistant Vice President DEUTSCHE BANK AG NEW
YORK BRANCH, as a Lender By:  

/s/ Michael Getz

Name:   Michael Getz Title:   Vice President By:  

/s/ Lisa Wong

Name:   Lisa Wong Title:   Vice President MORGAN STANLEY BANK, N.A., as a Lender
By:  

/s/ Kelly Chin

Name:   Kelly Chin Title:   Authorized Signatory THE BANK OF NOVA SCOTIA, as a
Lender By:  

/s/ Mark Sparrow

Name:   Mark Sparrow Title:   Director UBS AG, STAMFORD BRANCH, as a Lender By:
 

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By:  

/s/ Jennifer Anderson

Name:   Jennifer Anderson Title:   Associate Director AMEGY BANK NATIONAL
ASSOCIATION, as a Lender By:  

/s/ John G. Murray

Name:   John G. Murray Title:   Senior Vice President

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By:  

/s/ Nancy Mak

Name:   Nancy Mak Title:   Senior Vice President PNC BANK, NATIONAL ASSOCIATION,
as a Lender By:  

/s/ John Berry

Name:   John Berry Title:   Vice President THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Lender By:  

/s/ Sherwin Brandford

Name:   Sherwin Brandford Title:   Vice President FIFTH THIRD BANK, as a Lender
By:  

/s/ Justin B. Crawford

Name:   Justin B. Crawford Title:   Director ABN AMRO CAPITAL USA LLC, as a
Lender By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ Casey Lowary

Name:   Casey Lowary Title:   Executive Director BNP PARIBAS, as a Lender By:  

/s/ Sriram ChandraseKaran

Name:   Sriram ChandraseKaran Title:   Vice President By:  

/s/ Julien Pecoud-Bouvet

Name:   Julien Pecoud-Bouvet Title:   Associate GOLDMAN SACHS BANK USA, as a
Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory SCOTIABANC INC., as a Lender
By:  

/s/ J.F. Todd

Name:   J.F. Todd Title:   Managing Director

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

Annex I

REVOLVING COMMITMENTS AND PRO RATA PERCENTAGES

 

LENDERS

   REVOLVING
COMMITMENT      PRO RATA PERCENTAGE  

Wells Fargo Bank, National Association

   $ 87,500,000         5.833333333 % 

Bank of America, N.A.

   $ 85,000,000         5.666666667 % 

JPMorgan Chase Bank, N.A.

   $ 85,000,000         5.666666667 % 

The Royal Bank of Scotland plc

   $ 85,000,000         5.666666667 % 

Barclays Bank PLC

   $ 75,000,000         5.000000000 % 

Citibank, N.A.

   $ 75,000,000         5.000000000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 75,000,000         5.000000000 % 

Natixis New York Branch

   $ 75,000,000         5.000000000 % 

Royal Bank of Canada

   $ 75,000,000         5.000000000 % 

SunTrust Bank

   $ 75,000,000         5.000000000 % 

Compass Bank

   $ 68,750,000         4.583333333 % 

PNC Bank, National Association

   $ 68,750,000         4.583333333 % 

The Bank of Nova Scotia

   $ 31,250,000         2.083333333 % 

Scotiabanc Inc.

   $ 31,250,000         2.083333333 % 

Capital One, N.A.

   $ 62,500,000         4.166666667 % 

Comerica Bank

   $ 62,500,000         4.166666667 % 

Deutsche Bank AG New York Branch

   $ 62,500,000         4.166666667 % 

Morgan Stanley Bank, N.A.

   $ 62,500,000         4.166666667 % 

UBS AG, Stamford Branch

   $ 62,500,000         4.166666667 % 

Amegy Bank National Association

   $ 45,000,000         3.000000000 % 

The Bank Of Tokyo-Mitsubishi UFJ, Ltd.

   $ 45,000,000         3.000000000 % 

Fifth Third Bank

   $ 45,000,000         3.000000000 % 

ABN AMRO Capital USA LLC

   $ 20,000,000         1.333333333 % 

BNP Paribas

   $ 20,000,000         1.333333333 % 

Goldman Sachs Bank USA

   $ 20,000,000         1.333333333 % 

TOTAL:

   $ 1,500,000,000         100 % 

Annex I